Title: From Thomas Jefferson to George Washington, 2 November 1792
From: Jefferson, Thomas
To: Washington, George



Sir
Philadelphia Nov: 2. 1792.

I have the honor to inclose you copies of a letter I have received from the Governor of Virginia and of sundry papers which it covered on the subject of that part of the boundary between that State and the territory of the United States south of the Ohio, which has never yet been authoritatively settled, and to observe that an extension of the same line will form the boundary between the same territory and the State of Kentucky. There being then three parties interested in the establishment of this line, it will rest with the wisdom of the Legislature to take such measures as they shall think best for establishing it by common consent or otherwise for instituting judiciary proceedings for it’s establishment, according to the provision made in the constitution. As the papers herewith transmitted will fully explain the case in question, I need not recapitulate their contents. I have the honor to be with sentiments of the most perfect respect and attachment, Sir Your most obedient, and most humble servant

Th: Jefferson

 